Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 9/29/2020.
Claims 1-20 are presented for examination.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Parent CN Application No. 201911011606, filed on 10/23/2019 is filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2020 is being considered by the examiner. 

Drawings
The drawings received on 9/29/2020 are accepted.

Specification
The specification filed on 9/29/2020 has been accepted.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: The limitation “the first node currently obtained not the last first node” is a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claims 1, 8 and 15 as representative, claim recite:	
obtaining an unprocessed first node in a first bill of material; 
creating a second node corresponding to a second bill of material according to the obtained first node, and storing the created second node into a list; 
determining whether the first node currently obtained is a last first node of the first bill of material; 
in response to the first node currently obtained not the last first node of the first bill of material, repeatedly performing steps Si through S3;
 in response to the first node currently obtained being the last first node of the first bill of material, performing step S4: converting respective second nodes in the list into the second bill of material.	
These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a user is enabled to manage inventory of BOM listings. These activities represent sales or marketing activities, and accordingly fall within the “Certain methods of organizing human activity” grouping of abstract ideas. 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claims 1,  8 and 15 do recite additional elements, including apparatus, processor, memory, communication bus a storage medium storing instructions.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). For example, as written, the claims merely converts second nodes in the list into the second bill of material. The claim is devoid of detail with respect to the manner in which a computer operates to effectively create the second bill of material. 
Furthermore, the additional elements of claim 1, 8 and 15 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). 
Lastly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), the additional elements of claim 1 do not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claims 1, 8 and 15, taken individually or as a whole the additional elements do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see Fig. 12.

Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
storing and retrieving information in memory
Even considered as an ordered combination (as a whole), the additional elements of claims 1, 8 and 15 do not add anything further than when they are considered individually. 
In view of the above, representative claims 8 and 15 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-7, 9-14, 16-20 also do not integrate the abstract idea into a practical application. Notably, claims 2-7, 9-14, 16-20 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Thus, under step 2A (prong 1), these claims are understood to recite an abstract idea at least similar to that discussed above with respect to claim 8. 
Under prong 2 of step 2A, considered both individually and as a whole, claims 2-7, 9-14, 16-20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. This is again because the additional elements of these claims do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). This is also because the additional elements are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). As such, for at least similar reasoning as discussed above, claims 9-14 do not integrate the recited exception into a practical application under prong 2 of step 2A. 
Under step 2B, the additional elements of dependent claims 2-7, 9-14, 16-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-7, 9-14, 16-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Boyd et al. (U.S. Patent Publication No. 20110161209).

Regarding claims 1, 8 and 15, Boyd teaches a bill of material conversion method, comprising steps Si to S4: Step S1: 
obtaining an unprocessed first node in a first bill of material; Step S2: according to a preset correspondence, creating a second node corresponding to a second bill of material according to the obtained first node, and storing the created second node into a list; (see Fig.1, First physical computing system, source of Bill of material and second physical computing system, target bill of material, 112, 114, [5], creating a copy of the target node and revising a copy of the target node)
Step S3: determining whether the first node currently obtained is a last first node of the first bill of material; in response to the first node currently obtained not the last first node of the first bill of material, repeatedly performing steps Si through S3; in response to the first node currently obtained being the last first node of the first bill of material, performing step S4: converting respective second nodes in the list into the second bill of material, (An illustration of the process (300) starts in FIG. 3A with a node (302) from the source bill of material (302) for a given range of identifying numbers. The system then checks (decision 304) to see if there is a corresponding node in the target bill of material. If a corresponding node in the target bill of material does not exist (NO, decision 304), then the node from the source bill of material may be simply inserted (step 306) into the target system. If a corresponding node from the target bill of material does indeed exist (YES, decision 304), then the system may proceed to the next step of the process (300, where it determines (step 308) the revision number given to the last update applied to the target bill of material. The system may then retrieve (step 310) a revision history from the source system, [40-42]).

Regarding claims 2, 9, 16, Boyd teaches the first bill of material and the second bill of material each have a tree structure, (see abstract).
Regarding claims 3, 10, 17, Boyd teaches the first nodes and the second nodes have a plurality of attribute information, comprising a number of a node, the step S2 comprises: according to the number of the obtained first node, searching a second node corresponding to the number of the first node in a second node library and creating the second node; and storing the created second node into the list, (list of changes (502) which have been applied to a node from a source bill of material since the corresponding node in the target bill of material was last synchronized. The changes may then be applied (step 504) to a corresponding node from the target bill of material which includes the expanded data for that node, searching, creating a copy of the target node, [40, 43, 51, 55]).
Regarding claims 4, 11, Boyd teaches obtaining the unprocessed first node in the first bill of material by using a breadth first search algorithm and a depth first search algorithm, (see Fig. 1 and 7).
Regarding claims 5, 12, 18, Boyd teaches the plurality of attribute information further comprises material information, parent node information, and a deletion identifier of a node, [34, 48].
Regarding claims 6, 13, 19, Boyd teaches circularly traversing each second node in the list, and sequentially obtaining parent node information of the second node; determining whether the parent node information of the second node is null; in response to the parent node information of the second node not null, stitching second nodes with same parent node information as nodes in a same layer, and connecting the second nodes with the same parent node information with a second node serving as a parent node of the nodes in the same layer; in response to the parent node information of the second node being null, creating the second node as a root node of the second bill of material, (root node, [34], Fig. 2A-C, create and sort a copy of the target bill of material, [46], creating (step 706) a copy of the target node and revising the copy of the target node based on a revision history associated with the source bill of material, and updating (step 708), with the physical computing system, the target node with the revisions if the copy of the target node matches the source node, [55]).

Regarding claims 7, 14, 20, Boyd teaches performing a fast clipping on the second bill of material, by a user, wherein the fast clipping comprises at least one of deleting a node, adding a node, and replacing a node; the deleting a node comprises: determining a second node to be deleted, and setting the deletion identifier of the second node to be deleted as a first identifier; changing the parent node information of all child nodes of the second node to be deleted to the parent node information of the second node to be deleted; the adding a node comprises: determining a second node selected by the user; searching a second node corresponding to material information in the second node library, according to the material information, which is input by the user, of the second node to be newly added, and creating the second node as the newly added node; connecting the newly added node under the second node selected by the user, as a child node of the second node selected by the user; the replacing a node comprises: determining an original second node to be replaced, which is selected by a user, and setting the deletion identifier of the original second node as the first identifier; searching a second node corresponding to material information in the second node library, according to the material information of a target second node to be replaced, which is input by the user, and creating the second node as the target second node to be replaced; setting the parent node information of the target node as the parent node information of the original second node, (if the system determines (YES, decision 408) that the effective ranges for the matched node in both the source target bill and the target bill of material overlap, then the system may proceed by deleting (step 412) the given item from the copy of the expanded target bill of material, [48]). Note: The Examiner chooses deleting a second node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627